Opinion by
Smith, J.,
Under the issue raised here we need not pass upon or consider the power of the bank to hold or use the property. Whether its present use is ultra vires or not, may be properly considered when this question is directly before us. At present it forms but a collateral issue which is inconclusive at best. As we regard the case, it presents an established feature of the law of landlord and tenant, from which our view may not be diverted by the introduction of a question not necessarily involved.
It is a long established principle of law that a lessee cannot impeach the title of his lessor' for any cause except fraud. But. in the present case this is indirectly attempted contrary to the rule that “ what cannot be done directly cannot be done indirectly.” A tenant’s possession is that of his landlord, and unless he is ousted by the latter, the law of their relation must prevail. The duties of each are assumed on the creation of the contract, and continue for the stipulated period, unless arrested by some rule of law or equity. But there is no law or rule of public policy requiring the annulment of this contract, nor is there any inequity shown or alleged. Fraud, ouster or interference by the landlord, is not alleged or pretended, nor is it claimed that the tenant cannot fully enjoy the demise according to the terms of the contract.
In order to present the question of ultra vires it should be an essential part of the issue presented. Courts are not required to rule on abstract or immaterial questions.
Judgment affirmed.